Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-20 are pending. 

Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
4. The method of claim 3, further comprising passing the enhanced metadata to a WAN caching daemon to selectively replicate a block layout for the file to the second data node.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho (US 2009/0172708) in view of Schultz (US 2019/0180003) in view of Eshel (US 2014/0095459) in view of in view of Lin (US 2011/0239195) in view of Murphy (US 2012/0221610) and further in view of Gonzalez (US 2016/0248841). 

receiving a command header for an operation associated with a file from a first data node, 
	Cho [0027] The embedded OS 260 executes the command extracted from the header  field 452 of FIG. 4B to ooperate on the file based on the information extracted from the payload field 456 in step 410. 

wherein the command header includes enhanced metadata associated with a file, 
Cho discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, Schultz discloses:
	Schultz [0046] File System flags/tags/ACLs can be used to persist a file's level of trust and/or licensing requirements. As will be illustrated in more detail below, this marking can be used to determine where a file can have various operations, such as open, copy and/or save, performed on them. This may be performed by having metadata in a header of the file, an accompanying metadata file for a file, in an access control list, or by other appropriate means.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cho to obtain above limitation based on the teachings of Schultz for the purpose of having metadata in a header off the file and an accompanying metadata file for a file.    
 
wherein the enhanced metadata comprises a type of workload that generated the file  
Cho discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, Eshel discloses:
[0030] In one embodiment, the claimed invention provides for multi-node client file creates. For example, clients can create files in a single directory via different metadata managers. In current systems file creation would need to be coordinated with a single metadata manager, reducing performance. Using embodiments of the invention, a file system file access protocol file creation can scale metadata-intensive workloads such as file create with the number of available file system file servers.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cho to obtain above limitation based on the teachings of Eshel for the purpose of identifying metadata associated with workloads.   

and a data access pattern; 
Cho discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, Lin discloses:
	Lin [0023] When the source code 220 is authored at the developer computer device 218, source code metadata 228 is also generated and can include file access metadata 230 that identifies each instance of a file access for the particular buildable unit 222. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cho to obtain above limitation based on the teachings of Lin for the purpose of saving the access pattern in metadata.  

matching the enhanced metadata with capabilities of a second data node; 
Cho discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, Murphy discloses:
. If matching metadata is located, then the master identifier of the selected media content data file is likewise associated with the matching metadata in the client node’s local repository of media content metadata 530. By doing so, the master identifier is thereby associated with duplicates of the selected media content data file.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cho to obtain above limitation based on the teachings of Murphy for the purpose of associating the master identifier with duplicates of the selected media content data file. 

generating a block layout map for the file based at least in part on the enhanced metadata and the capabilities of the second data node.
Cho discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, Gonzalez discloses: 
	Gonzalez abstract:  A method, system, and computer program product for efficient data transfer using metadata sharing. The method includes: determining difference blocks by comparing a metadata map of a requested file to a pre-existing metadata map at a receiving site, wherein a difference block is a data block the receiving site needs to generate the requested file; mapping the difference blocks in a missing metadata map; transmitting the missing metadata map from the receiving site; and transferring the difference blocks to the receiving site from a plurality of available servers, wherein the difference blocks are transferred to allow for the fastest transmission.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cho to obtain above limitation based on the teachings of determining difference blocks by comparing a metadata map of a requested file to a pre-existing metadata map at a receiving site.  

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Cho, Schultz, Eshel, Lin, Murphy and Gonzalez and further in view of Spitzer (US 10,878,770)
Regarding claim 2. The combination of Cho, Schultz, Eshel, Lin, Murphy and Gonzalez      discloses the elements of the claimed invention as noted but does not disclose identifying a current hardware configuration of the second node; and dynamically updating the current hardware configuration to a metadata node.  However, Spitzer discloses:
Spitzer claim 7:  The method as described in claim 1, wherein the communicating further comprises: communicating client device metadata comprising hardware configuration information and software application settings information associated with the client device to the host computer system.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Cho, Schultz, Eshel, Lin, Murphy and Gonzalez to obtain above limitation based on the teaching of Spitzer for the purpose of communicating client device metadata comprising hardware configuration information.  

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Cho, Schultz, Eshel, Lin, Murphy, Gonzalez and Spitzer and further in view of Shinkai (US 2001/0039548) 

	Shinkai [0019] The first token managing portion asks a second node of the nodes to acquire access permission for a shared file when an access request takes place in the first node.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Cho, Schultz, Eshel, Lin, Murphy, Gonzalez and Spitzer to obtain above limitation based on the teachings of Shinkai for the purpose of acquiring access permission for a shared file.     

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Cho, Schultz, Eshel, Lin, Murphy, Gonzalez and Spitzer and further in view of Hall (US 2012/0254594).  
Regarding claim 5, the combination of Cho, Schultz, Eshel  Bailey, Gulati, Lin, Murphy, Gonzalez and Spitzer discloses the elements of the claimed invention as noted but does not disclose identifying a data migration event between the first data node and the second data node; and dynamically placing the file based on an associated workload’s benefit to a hardware configuration.  However, Hall discloses: 
	Hall [0017] The illustrative embodiments provide a mechanism for selecting and using a hardware assist thread to which a workload may be offloaded. The mechanisms of the illustrative embodiments enable software and hardware to work together by spawning an assist thread that is selected from a free available idle thread. This reduces the latency from that experienced by 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Cho, Schultz, Eshel, Lin, Murphy, Gonzalez and Spitzer to obtain above limitation based on the teachings of Hall for the purpose of using a hardware assist thread to which a workload may be offloaded. 

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Cho, Schultz, Eshel, Lin, Murphy, Gonzalez and further in view of Parees (US 2019/0220319) 
Regarding claim 6, the combination of Cho, Schultz, Eshel, Lin, Murphy, Gonzalez discloses the elements of the claimed invention as noted but does not disclose wherein the capabilities of the second data node are chosen from the group consisting of a graphical processing unit and a solid-state drive.  However, Parees discloses:
Parees [0027]  In various examples, different hosting environments may be configured to preferentially handle different types of workloads based on hardware configuration. For example, a node with graphical processing units may execute certain mathematical workloads faster than one without, while having high performance persistent memory may be important for data retrieval from a local data cache, but unimportant for a node that executes records analysis in overnight batch jobs (but a redundant storage system such as RAID may be important to preserve vital records). In an example, different hosting environments (e.g., physical hosts 110A-162, 167A-D, 169A-D, and 172).
Solid state drive see [0026]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Cho, Schultz, Eshel, Lin, Murphy, Gonzalez to obtain above limitation based on the teachings of Parees for the purpose of a node with graphical processing units executing certain mathematical workloads faster than one without. 

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Cho, Schultz, Eshel, Lin, Murphy and Gonzalez and further in view of Dubey (US 2020/0106672).   
Regarding claim 7, the combination of Cho, Schultz, Eshel, Lin, Murphy and Gonzalez discloses wherein the enhanced metadata further comprises a type of workload that generated the file, 
	Eshel [0030] In one embodiment, the claimed invention provides for multi-node client file creates. For example, clients can create files in a single directory via different metadata managers. In current systems file creation would need to be coordinated with a single metadata manager, reducing performance. Using embodiments of the invention, a file system file access protocol file creation can scale metadata-intensive workloads such as file create with the number of available file system file servers.

a file type, 
	Eshel [0071] Workloads layer 608 provides examples of functionality for which the cloud computing environment may be utilized. Examples of workloads and functions which may be 

The combination of Cho, Schultz, Eshel, Lin, Murphy and Gonzalez does not disclose a file size.  However, Dubey discloses:
	Dubey [0054] For example, in another preferred embodiment, the item database may store additional or alternative item metadata, such as item file size or average file size (for records corresponding to groupings of items).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Cho, Schultz, Eshel, Lin, Murphy and Gonzalez to obtain above limitation based on the teachings of Dubey for the purpose of identifying workloads for which the cloud computing environment may be utilized. 

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Cho, Schultz, Eshel, Lin, Murphy and Gonzalez and further in view of Kidd (US 2021/0067420)
Regarding claim 8, the combination of Cho, Schultz, Eshel, Lin, Murphy and Gonzalez      discloses the elements of the claimed invention as noted but does not disclose wherein the first data node is associated with a local cloud and the second data node is associated with a remote cloud.  However, Kidd discloses:
	Kidd [0076] The inner tunnels 552 can be dedicated to each slice along each hop between the SFC steering node 542 in the local cloud and the steering node 550 in the remote cloud. 544, 548 to track the packets that belong to each slice and apply traffic shaping as needed.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Cho, Schultz, Eshel, Lin, Murphy and Gonzalez to obtain above limitation based on the teachings of Kidd for the purpose of dedicating each slice along each hop between the SFC steering node 542 in the local cloud and the steering node 550 in the remote cloud. 

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Cho, Schultz, Eshel, Lin, Murphy, Gonzalez and Kidd and further in view of Li (US 2016/0381136). 
Regarding claim 9, the combination of Cho, Schultz, Eshel, Lin, Murphy, Gonzalez and Kidd    discloses the elements of the claimed invention as noted but does not disclose wherein the remote cloud comprises heterogenous hardware and software configurations.  However, Li discloses:
	Li [0047] The RON of the present REST service framework enables abstraction and normalization of the access to heterogeneous cloud components and resources at any application-defined granularity. As mentioned earlier, the RON model 401 includes a plurality of planes (e.g. layers, etc.). Specifically, as shown in FIG. 4B, a data plane 403 is provided as the lowest plane that includes heterogenenous clod hardware and software components 405, such as CPU, memory, storage, network, switches, routers, tasks, jobs, servers, clusters, etc., that communicate in a variety of protocols 407.
enabling abstraction and normalization of the access to heterogeneous cloud components and resources at any application-defined granularity.   

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Cho, Schultz, Eshel, Lin, Murphy and Gonzalez and further in view of Thiel (US 2007/0255822).  
Regarding claim 10, the combination of Cho, Schultz, Eshel, Lin, Murphy and Gonzalez discloses the elements of the claimed invention as noted but does not disclose further comprising detecting a node failure event; and transferring the file from the second note to the first node,   
 However, Thiel discloses:
	Thiel [0001] In a network environment, it is critical for highly available applications, such as electronic mail applications, to transfer files among computers within the network quickly and reliably. For this reason, such highly available applications often require failures in transferring files to be detected very quickly. If a computer that is a source of a file being transferred fails during the transfer, the highly available application will usually attempt to access the file from another source computer in the network or begin a recovery procedure if no other source computer is available in the network. Typically, a network file sharing implementation is utilized by the application to transfer files from a source computer to a destination computer.
transferring files from a source computer to a destination computer when a failure is detected.  
 
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Cho, Schultz, Eshel, Lin, Murphy and Gonzalez and further in view of Smith (US 2020/0167196). 
Regarding claim 11, the combination of Cho, Schultz, Eshel, Lin, Murphy and Gonzalez discloses the elements of the claimed invention as noted but does not disclose further comprising wherein the enhanced metadata further comprises an application workload performance requirement.  However, Smith discloses: 
	Smith [0074] The endpoint device 165 requests execution of a workload by providing a request to the orchestrator 142. (Operation 305). The endpoint device 165, such as a user device, may request workload execution by providing a description of a workload, such as an executable data structure, metadata used to execute a workload, terms regarding performance targets and/or resource usage targets, etc. In some examples, the endpoint device 165 (such as a user application, a computer program, an executable, etc.) may request an SLA to have an application workload performed by an edge infrastructure, such as the edge node 148.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Cho, Schultz, Eshel, Lin, Murphy and Gonzalez to obtain above limitation based on the teachings of Smith for the purpose of user used to execute a workload, terms regarding performance targets and/or resource usage targets. 

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Williams (US 11,240,240) in view of Spitzer in view of Shinkai in view of Kelly (US 2007/0288926) and further in view of Olds (US 2018/0121285)   
Regarding claim 12, Williams discloses:
identifying a current hardware configuration of a data node, the hardware configuration including a memory type, a memory amount, a storage type, and available coprocessors; 
	Williams claim 7 The system of claim 5, wherein the device fingerprint is based, at least in part, on a media access control address, universally unique identifier (UUID), central processing unit (CPU) computation time, CPU type, uptime, operating system version, memory type, memory amount, storage type, or storage partitions.
See also [0032]

dynamically updating a metadata node[[s]] with the current hardware configuration;
Williams discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, Spitzer discloses:  
Spitzer claim 7:  The method as described in claim 1, wherein the communicating further comprises: communicating client device metadata comprising hardware configuration information and software application settings information associated with the client device to the host computer system.


receiving credentials for a remote data node to read a local file, 
Williams discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, Shinkai discloses:
	Shinkai [0019] The first token managing portion asks a second node of the nodes to acquire access permission for a shared file when an access request takes place in the first node.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Williams to obtain above limitation based on the teachings of Shinkai for the purpose of obtaining access permission for a shared file.  

wherein the remote data node is selected based at least in part a workload hardware configuration requirement associated with the file; 
Williams discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, Kelly discloses:
	Kelly [0047] Thereafter, at STEP 622, workload definitions file 602 is input to the process. Each input Work File 1 record is analyzed for a CICS transaction name meeting any workload lead transaction WiTj specification and other workload selection criteria (WiOTj), if defined. A record is written to the output Work File 2, when the workload selection criteria is met. In one embodiment, the record includes the CICS UOW field; the workload name, WNi, 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Williams to obtain above limitation based on the teachings of Kelly for the purpose of writing a record to the work file.  

writing the file to the remote data node.
Williams discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, Olds discloses:
	Olds [0049] For example, in at least one embodiment, user device 300a requests addresses to remote storage nodes 330 for the purposes of storing a first digital file.  In response to the request, the remote directory server 320 provides user device 300a with addresses to remote storage nodes 330a, 330b, 330c, and 330d. User device 300a then stores data blocks associated with the first digital file into each of the remote storage nodes 330a, 330b, 330c, and 330d. As stated above, user device 300a is capable of recovering the digital using any three of the four remote storage nodes.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Williams to obtain above limitation based on the teachings of Olds for the purpose of storing a file in remote storage. 

Regarding claim 13, the combination of Williams, Spitzer, Shinkai, Kelly and Olds discloses wherein the workload hardware configuration requirement comprises a co-processing unit.  Williams [0032]. 

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Williams, Spitzer, Shinkai, Kelly and Olds and further in view of Parees. 
Regarding claim 14, the combination of Williams, Spitzer, Shinkai, Kelly and Olds discloses the elements of the claimed invention as noted but does not disclose wherein the workload hardware configuration requirement comprises a solid state drive.  However, Parees discloses a solid state drive.  Parees [0026]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Williams, Spitzer, Shinkai, Kelly and Olds to obtain above limitation based on the teachings of Parees for the purpose of holding data in RAM.   

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Williams, Spitzer, Shinkai, Kelly and Olds and further in view of Kidd. 
Regarding claim 15, the combination of Williams, Spitzer, Shinkai, Kelly and Olds discloses the elements of the claimed invention as noted but does not disclose wherein the data node is associated with a remote cloud.  However, Kidd discloses:
Kidd [0076] The inner tunnels 552 can be dedicated to each slice along each hop between the SFC steering node 542 in the local cloud and the steering node 550 in the remote cloud. Providing separate slice-based tunnels allows the slice multiplexers 544, 548 to track the packets that belong to each slice and apply traffic shaping as needed.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Williams, Spitzer, Shinkai, Kelly and Olds   to obtain above limitation based on the teachings of Kidd for the purpose of dedicating each slice 542 in the local cloud and the steering node 550 in the remote cloud.    

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Williams, Spitzer, Shinkai, Kelly and Olds and further in view of Li
Regarding claim 16, the combination of Williams, Spitzer, Shinkai, Kelly and Olds discloses the elements of the claimed invention as noted but does not disclose wherein the remote cloud comprises heterogenous hardware and software configurations.  However, Li discloses:
Li [0047] The RON of the present REST service framework enables abstraction and normalization of the access to heterogeneous cloud components and resources at any application-defined granularity. As mentioned earlier, the RON model 401 includes a plurality of planes (e.g. layers, etc.). Specifically, as shown in FIG. 4B, a data plane 403 is provided as the lowest plane that includes heterogeneous cloud hardware and software components 405, such as CPU, memory, storage, network, switches, routers, tasks, jobs, servers, clusters, etc., that communicate in a variety of protocols 407.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Williams, Spitzer, Shinkai, Kelly and Olds       to obtain above limitation based on the teachings of Li for the purpose of enabling abstraction and normalization of the access to heterogeneous cloud components and resources at any application-defined granularity.   

17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ocak (US 2021/0342163) in view of Cho in view of Schultz in view of Eshel, in view of Lin in view of Murphy and further in view of Gonzalez.  
Regarding claim 17, Ocak discloses:
a first plurality of data nodes associated with a local cloud; 
a second plurality of data nodes associated with a remote cloud; and 
	Ocak [0136] Referring to FIG. 5, an example device 502 is running a LWM2M client 504 which is configured with a plurality of data objects 506. A plurality of network nodes 512, referred to in the Figures as Hosts, have each been provisioned with a Bootstrap data object, referred to in the Figure as a Bootstrap Pack. The plurality of network nodes may be comprised within a deployment 510 which is either local, cloud based or some combination of local nodes and cloud nodes.
 
a metadata server adapted to: 

receive a command header for an operation associated with a file from one of the first plurality of data nodes, 
Ocak discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, Cho discloses:
Cho [0027] The embedded OS 260 executes the command extracted from the header  field 452 of FIG. 4B to operate on the file based on the information extracted from the payload field 456 in step 410. 

 
wherein the command header includes enhanced metadata associated with a file, 
Ocak discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, Schultz discloses:
Schultz [0046] File System flags/tags/ACLs can be used to persist a file's level of trust and/or licensing requirements. As will be illustrated in more detail below, this marking can be used to determine where a file can have various operations, such as open, copy and/or save, performed on them. This may be performed by having metadata in a header of the file, an accompanying metadata file for a file, in an access control list, or by other appropriate means.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ocak to obtain above limitation based on the teachings of Schultz for the purpose of having metadata in a header of the file and an accompanying metadata file for a file.   

wherein the enhanced metadata comprises a type of workload that generated the file 
Ocak discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, Eshel discloses:
Eshel [0030] In one embodiment, the claimed invention provides for multi-node client file creates. For example, clients can create files in a single directory via different metadata 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ocak to obtain above limitation based on the teachings of Eshel for the purpose of identifying metadata associated with workloads.    

and a data access pattern; 
Ocak discloses the elements of the claimed invention as noted but doe not disclose above limitation.  However, Lin discloses:
Lin [0023] When the source code 220 is authored at the developer computer device 218, source code metadata 228 is also generated and can include file access metadata 230 that identifies each instance of a file access for the particular buildable unit 222. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ocak to obtain above limitation based on the teachings of Lin for the purpose of saving the access pattern in metadata.  

match the enhanced metadata with capabilities of one or more of the second plurality of data nodes; 
Ocak discloses the elements of the claimed invention as noted but does not disclose above limitation. However, Murphy discloses:
. If matching metadata is located, then the master identifier of the selected media content data file is likewise associated with the matching metadata in the client node’s local repository of media content metadata 530. By doing so, the master identifier is thereby associated with duplicates of the selected media content data file.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ocak to obtain above limitation based on the teachings of Murphy for the purpose of associating the master identifier with duplicates of the selected media content data file. 

generate a block layout map for the file based at least in part on the enhanced metadata and the capabilities of the second data node.
Ocak discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, Gonzalez discloses:
Gonzalez abstract:  A method, system, and computer program product for efficient data transfer using metadata sharing. The method includes: determining difference blocks by comparing a metadata map of a requested file to a pre-existing metadata map at a receiving site, wherein a difference block is a data block the receiving site needs to generate the requested file; mapping the difference blocks in a missing metadata map; transmitting the missing metadata map from the receiving site; and transferring the difference blocks to the receiving site from a plurality of available servers, wherein the difference blocks are transferred to allow for the fastest transmission.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ocak to obtain above limitation based on the teachings of determining difference blocks by comparing a metadata map of a requested file to a pre-existing metadata map at a receiving site.  

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Ocak, Cho, Schultz, Eshel, Lin, Murphy and Gonzalez and further in view of Javadekar (US 10,489,248).    
Regarding claim 18, the combination of Ocak, Cho, Schultz, Eshel, Lin, Murphy and Gonzalez discloses the elements of the claimed invention as noted but does not disclose further comprising a processor coupled to a memory, the memory containing instructions for the metadata server.  However, Javadekar discloses:
	Javadekar claim 7  A non-transitory computer readable medium comprising processor instructions for repairing a metadata server (“MDS”) in a distributed file system, the instructions
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Ocak, Cho, Schultz, Eshel, Lin, Murphy and Gonzalez to obtain above limitation based on the teachings of Javadekar for the purpose of repairing a metadata server.  

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Ocak, Cho, Schultz, Eshel, Lin, Murphy and Gonzalez and further in view of Gandhi (US 9,678,944). 
Regarding claim 19, the combination of Ocak, Cho, Schultz, Eshel, Lin, Murphy and Gonzalez   discloses the elements of the claimed invention as noted but does not disclose further comprising a plurality of distributed file system clients, wherein one of the plurality of distributed file system 
	Gandhi Fig 1
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Ocak, Cho, Schultz, Eshel, Lin, Murphy and Gonzalez to obtain above limitation based on the teachings of Gandhi for the purpose of connecting the client to a distributed node system 

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Ocak, Cho, Schultz, Eshel, Lin, Murphy and Gonzalez and further in view of Li.  
Regarding claim 20, the combination of Ocak, Cho, Schultz, Eshel, Lin, Murphy and Gonzalez       discloses the elements of the claimed invention as noted but does not disclose wherein the remote cloud comprises heterogenous hardware and software configurations.  However, Li discloses: 
Li [0047] The RON of the present REST service framework enables abstraction and normalization of the access to heterogeneous cloud components and resources at any application-defined granularity. As mentioned earlier, the RON model 401 includes a plurality of planes (e.g. layers, etc.). Specifically, as shown in FIG. 4B, a data plane 403 is provided as the lowest plane that includes heterogeneous cloud hardware and software components 405, such as CPU, memory, storage, network, switches, routers, tasks, jobs, servers, clusters, etc., that communicate in a variety of protocols 407.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Ocak, Cho, Schultz, Eshel, Lin, Murphy and enabling abstraction and normalization of the access to heterogeneous cloud components and resources at any application-defined granularity.   

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETIENNE PIERRE LEROUX whose telephone number is (571)272-4022. The examiner can normally be reached Monday through Friday, 8:00 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on 571 272 4080. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ETIENNE P LEROUX/Primary Examiner of Art Unit 2161